PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No.  8,068,108
Issue Date: November 29, 2011
Application No. 12/716,273
Filed: March 3, 2010
Attorney Docket No. E0003-1001D1
:
:
:   DECISION ON REQUEST FOR REFUND
:
:



This is a decision on the request for refund filed October 27, 2020.  

The request for refund is GRANTED.

Applicant files the above request for refund of $4,000, stating in part that “[p]etition fee . . . was paid in and abundance of caution in meeting all Petition requirements when Applicant submitted a 2nd Renewal Petition on July 3, 2020.  See Applicant’s accompanying Transmittal letter for further explanation”.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $4,000 ($2,000 for the fee paid on May 22, 2020 and the $2,000 fee paid on July 30, 2020 was refunded to petitioner’s credit card on December 23, 2020.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 




/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions